                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


DANIEL J. WILLIS                               )
                       Plaintiff,              )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 4:20-CV-230-FL
JONES COUNTY BOARD OF                          )
EDUCATION and NORTH CAROLINA                   )
STATE BOARD OF ELECTIONS and/or                )
their successors,                              )
                  Defendants.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 3, 2021, and for the reasons set forth more specifically therein, the court DISMISSES the
instant action on the basis of the court's pre-filing injunction. In addition, and in the alternative,
defendant NCSBE's motion to dismiss is GRANTED, and plaintiff's claims against defendant
NCSBE are DISMISSED for failure to state a claim upon which relief can be granted. Further,
the court adheres to its April 14, 2021, order dismissing claims against defendant Jones County
Board of Elections pursuant to Rule 4(m). Accordingly, plaintiff's action is DISMISSED as to all
defendants.

This Judgment Filed and Entered on June 3, 2021, and Copies To:
Daniel J. Willis (via US Mail) 105 Cherry Street, Trenton, NC 28585
Paul M. Cox / Terence Steed (via CM/ECF Notice of Electronic Filing)


June 3, 2021                           PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
